NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JORGE BLANCAS FARIAS, AKA Rodolfp No. 20-71528
Nunez-Avilez,
                                  Agency No. A209-384-200
              Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jorge Blancas Farias, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the legal question of whether a particular social group is cognizable,

except to the extent that deference is owed to the BIA’s interpretation of the

governing statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-

42 (9th Cir. 2020). We review factual findings for substantial evidence. Id. at

1241. We review de novo claims of due process violations in immigration

proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny

the petition for review.

      The record does not compel the conclusion that Blancas Farias established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4), (5). Thus, Blancas Farias’ asylum claim fails.

      In his opening brief, Blanca Farias does not raise and has therefore waived

any challenge to the IJ’s determination that he lacked nexus to any political

opinion. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      The BIA did not err in concluding that Blancas Farias did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting


                                           2                                     20-71528
Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016) (concluding “imputed

wealthy Americans” returning to Mexico did not constitute a particular social

group); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010)

(concluding “returning Mexicans from the United States” did not constitute a

particular social group). Thus, Blancas Farias’ withholding of removal claim fails.

      Blancas Farias’ contention that the IJ failed to consider evidence fails as

unsupported by the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (BIA need not write an exegesis on every contention); Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   20-71528